Title: To Thomas Jefferson from George Jefferson, 10 June 1801
From: Jefferson, George
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 10th. June 1801
               
               In reply to your note (which should have been sooner answered) I have to inform you that there is no plaister of paris to be got in this place; of course you will have to order it from Philadelphia.
               I left Edgehill the day before yesterday when Mrs. R. and the family were well.
               I am Dear Sir Your Very humble servt.
               
                  
                     Geo. Jefferson
                  
               
            